DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.
Response to Amendment
The Amendment submitted on March 30, 2022, has been entered.  Claims 8 - 10 have been cancelled.  Claim 19 has been amended and claim 20 has been added.  Therefore, the pending claims are 1 – 7 and 11 – 20.
The amendment to claim 19 is sufficient to overcome the rejection to claim 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 11 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “at a rate sufficient to maintain drying and cooling properties during wearing” in claim 1 is indefinite.  It is not clear what level the rate should be and at what level the drying and cooling properties need to be maintained.  How is the applicant measuring and determining the level at which dryness and cooling properties should be maintained? Further, since a user might have different levels of dryness and coolness that they feel comfortable at, how can rates be compared since each user might have different rates that are needed to maintain dryness and cooling properties.  Thus, it is unclear how the properties are measured and compared from material to material and user to user since the levels of dryness and cooling properties desired by one user or in one environment may be different when used by a different user or in a different environment.  
	The applicant argues that the disclosure is sufficient for one of ordinary skill in the art to understand the since the invention is drawn to improving the drying and cooling properties during wearing (response, pages 1 – 2). However, the claims and the disclosure fails to quantify specific drying rates necessary to maintain drying and cooling properties. The applicant’s arguments that the rate would be a rate that is greater than or equal to a rate at which the user is perspiring is not sufficient, since users perspire at different rates. Further, an individual perspires at different rates depending of humidity, temperature, and activity. Thus, at what level one would perspire and how much moisture would need to be removed to maintain dryness is a relative metric dependent on multiple variables. A material that can prevent this in certain situations might not prevent this in other situations. Thus, the minimum amount of drying and cooling properties required by the claim language is unclear. Therefore, the rejection is maintained. What measurement or amount of dryness or wicking of moisture is required to meet this limitation?
	Additionally, it is noted that the prior art is drawn to wicking materials. These materials would inherently move moisture away from a user. It is unclear how the applicant’s claim language would exclude other fabrics such as the prior art that are designed to wicking moisture away from a wearer. The prior art would be considered to maintain drying and cooling properties under some set atmospheric conditions. The applicant has provided no evidence to show that prior art wouldn’t improve these properties in a similar way to the present invention. 
The phrase “sufficiently form fitting on a wearer of the garment to provide the transport of water from the skin of the wearer” in claim 19 is indefinite. The phrase “sufficiently form fitting” is a relative term which renders the claim indefinite. The term “sufficiently form fitting” and “provide transport of water from the skin of the wearer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how form fitting the garment must be to meet the claim limitation. If the garment sits against the skin surface, which even loose garments do to some degree, then the portion of a wicking garment in contact with a user would transport some amount of water away from the wearer. Would a loose garment that wicks away some portion of liquid from the user’s skin meet the present limitation? Is there a minimum amount of water than must be transported away? Is there a minimum amount of the garment that must be in contact with the wearer to be form fitting? Does the entire garment need to be skin tight? The specification does not provide any further details about the exact definition of form fitting, sufficiently form fitting, or how much transportation of water from the wearer’s skin much occur to meet the claim limitation. Therefore, the prior art cannot be directly compared to the claim invention to know if this limitation is met or not.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, and 11 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasdan et al. (6,427,493) in view of Michel (2005/0176324).
	Kasdan et al. discloses a weft knit synthetic fabric comprising microfibers and non-microfiber yarns (abstract).  The fabric has superior wicking properties (column 1, lines 50 - 53).  The fabric can be made from polypropylene or polyester fibers (column 2, lines 32 - 37).  Further, Kasdan et al. teaches that a wide variety of fabrics are known for use in athletic wear that also include wicking properties to aid in evaporation (column 1, lines 5 - 15).  Further, the fabrics are generally produced from polyester or polypropylene clothes which are hydrophobic materials (column 1, lines 13 - 16).  Polypropylene fibers are produced by reacting together hydrocarbon chains and have not hydroxyl groups present in the final product.  Thus, polypropylene would have a hydrophobic surface with no surface hydroxyl groups.  
	With regards to the limitation that the hydrophobic fabric drying and transport of fluid from the surface to maintain drying and cooling properties during use, the limitations are considered to be relative terms.  Further, the limitation does not teach what level the drying and cooling properties must be maintained at during wear.  Hence, the material taught by the prior art would maintain those properties at some level.  Further, the claimed properties are considered to be result of the hydrophobic structure of the fabric.  Thus, if the prior art teaches an equivalent fabric with the claimed structural features, i.e., a knit fabric with at least 80% of yarns having a hydrophobic surface, the fabric is considered to have the claimed drying and cooling properties. 
	Kasdan et al. discloses that known athletic fabrics have been from jersey knit structure (column 1, lines 18 - 21).  Thus, it would have been obvious to one having ordinary skill in the art to make a knit garment with polypropylene fibers using a jersey knit structure.  
	Also, Kasdan et al. fails to teach the basis weight of the fabric.  However, one of ordinary skill in the art would understand that the fabric is designed for various athletic garments.  Further, one of ordinary skill in the art would know the general weight range of materials used to make similar athletic garments.  Finally, one of ordinary skill in the art would know that lightweight fabrics are preferred in athletic wear so that the wearer can move freely during use without extra exertion or the possibility of overheating.  Thus, It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the basis weight to a 10 ounces per square yard, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  
	Kasdan et al. discloses that the material is used in athletic gear, but fails to teach adding elastic fibers.  Michel is drawn to wicking fabrics (abstract).  Michel teaches that garments can be made with spandex for memory and shape retention (paragraph 37).  The spandex can be added to fabric in an amount between 1% and 30% depending on the amount of stretch (paragraph 158).  Thus, it would have been obvious to one having ordinary skill in the art to add spandex fibers to wicking garments to add memory and shape retention, as taught by Michel, since the articles of Kasdan are drawn to garments which can be form fitted and would need stretch and shape retention. Thus, claims 1 and 7 are rejected.
	Further, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987).  Thus, claims 12 and 13 are rejected.
	Further, Kasdan et al. suggests various athletic garments can be made from polypropylene knit fabrics (column 1, lines 9 - 15).  Thus, it would have been obvious to one having ordinary skill in the art to choose from known athletic garments, such as shirts, leggings, socks, etc., as the final product for the knit fabric of Kasdan et al. with superior wicking and moisture management performance since it can help keep the wearer dry and comfortable during wear.  Therefore, claims 14 - 17 and 19 are rejected.  
	Further, it would have been obvious to one having ordinary skill in the art to use the fabric in various end products which require moisture management to help keep a person comfortable by wicking away moisture.  Therefore, it would have been obvious to one having ordinary skill in the art to use the fabric in various end products such as sheets pillowcases and bandages.  Further, it is noted that the end uses recited in the claim fail to recite specific structural features that distinguish the end product from the general flat fabric produced by Kasdan et al.  A flat fabric can be used as a sheet or bandage without specific modification.  Thus, claims 18 is rejected.
Claims 1 – 7 and 11 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (4,909,975) in view of Kasdan et al. and Michel.
	Sawyer et al. is drawn to fine denier fiber or filaments made from linear low density polyethylene copolymers (abstract).  The fibers are made from an ethylene copolymer with 1% to 30% of at least on ethylenically unsaturated alpha-olefin of C3 to C12 carbon atoms, which include propylene, n-butene, n-hexane, and n-octene (claims 1).  A preferred alpha olefin comprises 1-octene (claim 16).  The polymer do not include any oxygen components and thus the final product would have no hydroxyl groups on the surface of the fibers.  Further, Sawyer et al. teaches that the fibers can be made into fabrics by knitting (column 2, lines 20 - 25).  Further, the materials can be used in clothing and outdoor fabrics (column 2, lines 25 - 30).  
	With regards to the limitation that the hydrophobic fabric drying and transport of fluid from the surface to maintain drying and cooling properties during use, the limitations are considered to be relative terms.  Further, the limitation does not teach what level the drying and cooling properties must be maintained at during wear.  Hence, the material taught by the prior art would maintain those properties at some level.  Further, the claimed properties are considered to be result of the hydrophobic structure of the fabric.  Thus, if the prior art teaches an equivalent fabric with the claimed structural features, i.e., a knit fabric with at least 80% of yarns having a hydrophobic surface, the fabric is considered to have the claimed drying and cooling properties. 
	Sawyer et al. suggests making the fibers into a knit fabric, but fails to teach using any specific knit structure.  Kasdan et al. discloses that known garment fabrics have been from jersey knit structure (column 1, lines 18 - 21).  Thus, it would have been obvious to one having ordinary skill in the art to use a jersey knit structure, as taught by Kasdan et al. as the knit structure in the fabrics of Kasdan et al. Further, it would have been obvious to one having ordinary skill in the art to a jersey knit structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	Sawyer et al fails to teach the basis weight of the fabric.  However, one of ordinary skill in the art would understand that the fabric inherently has a basis weight and should be chosen based on the desired end use such that the fabric materials cost and end properties are appropriate for the use.  Thus, It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the basis weight to a 10 ounces per square yard, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
	The features of Sawyer et al. have been set forth above.  Sawyer et al. fails to teach adding elastic fibers.  Michel is drawn to wicking fabrics (abstract).  Michel teaches that garments can be made with spandex for memory and shape retention (paragraph 37).  The spandex can be added to fabric in an amount between 1% and 30% depending on the amount of stretch (paragraph 158).  Thus, it would have been obvious to one having ordinary skill in the art to add spandex fibers to wicking garments to add memory and shape retention, as taught by Michel, to the articles of Sawyer so that the fabric can have stretch and shape retention. Thus, claims 1 – 7, 11, and 20 are rejected.
	Further, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987).  Thus, claims 12 and 13 are rejected.
	Also, Sawyer suggests that the fabric can be used in clothing and outdoor fabrics (column 2, lines 20 - 30).  Sawyer et al. also teaches that the material has improved properties as compared to other polyolefin fabrics such as polypropylene and polyethylene (column 2, lines 30 - 45).  Thus, it would have been obvious to one having ordinary skill in the art to choose from known types of clothes and fabric, such as shirts, leggings, socks, etc., as the final product for the knit fabric of Sawyer et al.  Further, it would have been obvious to one having ordinary skill in the art to use the fabric in various end products which are made from polyolefin fabrics. Therefore, it would have been obvious to one having ordinary skill in the art to use the fabric in various end products such as sheets pillowcases and bandages.  It is noted that the end uses recited in the claim fail to recite specific structural features that distinguish the end product from the general flat fabric produced by Sawyer et al.  A flat fabric can be used as a sheet or bandage without specific modification.  Thus, claims 14 - 19 are rejected.
Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive. The applicant argues that nothing in the prior art suggests the required cooling and drying properties which are required to produce a rapid transport of water away from the skin of a wearer and a rapid drying of the water from the surface of the fabric (response, page 3). As set forth above, the limitation the fabric has rapid transport of water and rapid drying properties are considered to be relative and the claims and disclosure have not set forth a specific level of moisture transport or drying time to quantify the properties. The prior art Kasden et al. expressly teaches that superior wicking and moisture transport properties are desired (Title). Since the claims recite relative functional properties, then the prior art is considered to meet these properties as compared to fabrics with poor wicking properties such as cotton. Thus, the prior art is deemed to meet the claimed limitations.
Further, the claims do not require a specific moisture transport property or dying time. And the prior art teaches using similar types of materials in a similar structure. There is no evidence of record to show that the materials specifically taught by the prior art would not have similar moisture management properties as those of the present materials. The evidence in the specification showing that an embodiment of the present invention is better than some known materials, is not sufficient to overcome the rejection because the comparative examples are not directly comparable to the prior art. Thus, the test results in the disclosure cannot be relied on to predict how the fabric in the prior art rejections would compare to the claimed invention. Additionally, the example demonstrating the properties of the pending invention are not commensurate with the entire scope of the claims. Thus, the evidence is not sufficient to overcome the rejection.
The applicant argues that the prior art would not avoid a “water pooling” effect so the claimed invention is allowable (response, page 3). However, the claims do not require that a water pooling effect is avoided. Further, the disclosure and claims do not teach that the claimed fabric would avoid water pooling in all environments and situations. Thus, the limitation is not commensurate in scope with the pending claims. 
With regards to the applicant’s arguments that the prior art fails to teach a fabric that consist of linear low density polyethylene and up to 4% elastomeric fibers as recited in claim 20 because 100% LLDPE is hard to produce without using a copolymer, claim 20 is not considered to exclude copolymers. Specifically, linear low density polyethylene is taught as being made by copolymerization of ethylene with longer chain olefins (Specification, paragraph 32). Thus, the comonomers are part of the linear low density polyethylene materials as described by the applicant’s disclosure. The disclosure does not teach making LLDPE fibers without other comonomers. Further, the applicant’s arguments suggest that the LLDPE made without using a copolymer is difficult to produce (response, page 4). Thus, one of ordinary skill in the art would not expect the applicant’s disclosure to be drawn to LLDPE fibers made without copolymers since these materials are difficult to produce and the applicant does not expressly teach how to make LLDPE fibers made without a comonomer, as taught by the disclosure, or teach that the invention includes an embodiment specifically where the comonomer is not present in the LLDPE fibers. The disclosure must teach the parts of the invention which would not be obvious to those of ordinary skill in the art. If it is difficult to make LLDPE fibers without comonomers, then the applicant is required to teach that the invention is drawn specifically to embodiments wherein the LLDPE does not include comonomers and teach one of ordinary skill in the art how to make said materials if they are not easily made. Therefore, claim 20 is interpreted as including LLDPE fibers made from comonomers because the disclosure teaches that LLDPE are formed by copolymerization with comonomers. Thus, the claim is rejected over the rejection based on Sawyer.  
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
November 7, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789